. Holland, P. J.,
The first and final account of Julia M. Wienandt, executrix, was examined and audited by the court on March 5, 1952.
The account shows a balance for distribution of $1,785.40, composed of accounts receivable $1, and cash.
The following claims were presented to the accountant and admitted to be due and owing: . . .
These claims total $6,266.08, so that the balance for distribution is grossly insufficient to pay them in full. They must abate proportionately. . . .
The estate is insolvent and there is no transfer inheritance tax due the Commonwealth.
The accountant has taken credit for payment of funeral expenses in the sum of $558. In an insolvent estate $300 is the maximum allowed by this court for funeral expenses so that the accountant is surcharged in the sum of $258.
An innovation is found in section 622(4) of the Fiduciaries Act of April 18, 1949, P. L. 512, making “the cost of a gravemarker” a preferred claim against insolvent estates in the order of preference in said section provided. It is mandatory upon the court, therefore, to establish the fair and reasonable amount *365allowable for this purpose. In the exercise of this discretion, this court fixes the sum of $50 as the maximum amount allowed as a preference.
The accountant has taken credit for $129 for a gravemarker. She is accordingly surcharged with $79.